Judgment of the Supreme Court, Kings County, rendered January 28, 1966, affirmed. Assuming, without deciding, that upon reasonable notice to the District Attorney an indigent defendant would be entitled to a transcript of the testimony of a witness on a prior trial which otherwise would not have been transcribed by the People (cf. People v. Jaglom, 17 N Y 2d 162), we are of the opinion that the failure here to furnish defendant with the former testimony of a named police officer did not constitute reversible error. The request was not made until the officer was being cross-examined; the prior testimony apparently had not been transcribed and was not in the possession of the District Attorney, who had made his entire file available to defendant; and, in any event, there was no substantial inconsistency between the prior testimony and the testimony at the trial (cf. People v. Rosario, 9 N Y 2d 286, 291). Defendant’s other contentions have been examined and we find no merit therein. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.